DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election without traverse of Invention I, claims 1-12, and species B, G, J, N and Q in the response of 29th August, 2022, is acknowledged. Applicant indicates claims 4, 7 and 11-15 are withdrawn as drawn to nonelected inventions and species. Claims 1-3, 5-6, 8-10 and 16-20 are examined. 
Claim Objections
	In regards to claim 1, the claim reads “effecter” [line 9] where it is clear this is supposed to read “effector”. Note this same misspelling is present in claim 15. 
	Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: carrier in claims 1, 8-9 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5-6, 8-10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claim 1, the claim reads “rotation of the drive shaft sliding the carrier in the carrier channel and actuating the end effector” [lines 9-10] and “at least one vibration motor generates vibrations as an angular position of the motor changes” [lines 12-13]. 
	These could be interpreted to be method steps in a device claim, rendering the claim unexaminable. Alternatively, these could be interpreted to be drafting errors where the intention is to describe functional characteristics of items, namely the carrier, drive shaft and vibration motor. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. See MPEP 2173.05(p)(II). 
	In regards to claim 1, the claim reads “at least one vibration motor generates vibrations as an angular position of the motor changes” [lines 12-13]. It is not clear if the at least one vibration motor is being positively or functionally recited. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case.
	In regards to claim 8, the claim reads “so that, when the drive shaft rotates, the carrier slides in the carrier channel” [line 3] This could be interpreted as a method step in a device claim. Alternatively, it could be interpreted as a drafting error where the intention was to describe functional characteristics of items. Therefore, the claim is unclear. For the purpose of prosecution, it will be assumed is the latter is the case, and it was intended to read “configured so that, when the drive shaft rotates, the carrier slides in the carrier channel”. 
	In regards to claim 16, the claim reads “a first vibration motor is configured to generate vibrations within the lever as an angular position of the motor within the handle changes” [lines 8-9]. It is not clear if the at first vibration motor is being positively or functionally recited. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the former is the case.
	In regards to claim 16, the claim reads “rotation of the drive shaft slides the carrier in the carrier channel and actuates the end effector in response to a signal from one or more actuation buttons on the handle; the handle further including at least one vibration motor configured to generate vibrations within the one or more actuation buttons as an angular position of the motor within the body changes” [lines 15-20]. 	These could be interpreted to be method steps in a device claim, rendering the claim unexaminable. Alternatively, these could be interpreted to be drafting errors where the intention is to describe functional characteristics of items, namely the carrier, drive shaft and vibration motor. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. See MPEP 2173.05(p)(II). 
Allowable Subject Matter
	Claims 1-3, 5-6, 8-10 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an endoscopic tool drive unit comprising:
a body configured to be attached to an endoscopic device, the body having
	a movable carrier, the carrier being item 416 or 516 as described in Figs.4-5, or equivalent thereof (this is 112 (f) interpretation of the term “carrier”) the carrier configured to be coupled to an endoscopic tool and move and actuate the endoscopic tool in cooperation with other parts, 
	a carrier channel dimensioned for the carrier to slide therein, 
where the endoscopic tool has a shaft covered by an outer sheath and an end effector extending from a distal end of the shaft, the sheath dimensioned for insertion through a working channel of the endoscopic device, and the end effector is actuatable between an extended open position and retracted closed position by sliding the carrier in the carrier channel, 
a motor with a drive shaft, the drive shaft coupled to the carrier, configured such that rotation of the drive shaft slides the carrier in the carrier channel and this sliding actuates the end effector, the motor’s rotation of the drive shaft configured to be activated by signals from one or more actuation buttons, 
a vibration motor configured to generate vibrations as the angular position of the motor changes. 
Ouchi (US PGPUB 2001/0004676) teaches an endoscope tool drive unit that has a movable carrier that similarly advances and retreats to move an endoscope tool connected thereto, however does not have the specifics of the carrier as interpreted under 112 (f) above. 
Reid et al. (US PGPUB 2019/0209810) teaches an endoscope tool drive unit that uses motors to advance the tool, and has a vibration motor vibrates to signal the user as it advances the tool. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ouchi (US PGPUB 2001/0004676) 
Reid et al. (US PGPUB 2019/0209810)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/           Primary Examiner, Art Unit 3795